       Case 2:21-cv-00067-BMM Document 1 Filed 09/01/21 Page 1 of 4


ALLEN P. LANNING
LAW OFFICE OF ALLEN P. LANNING, PC
300 CENTRAL AVENUE, SUITE 500
PO BOX 544
GREAT FALLS, MT 59403-0544
Phone: 406-727-9272
Email: allenplanninglaw@gmail.com


      Attorneys for Target Corporation



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MONTANA

                                 BUTTE DIVISION


MURTISIAH TAYLOR,                                CAUSE NO. CV-21-67-BU-BMM
PLAINTIFF,

vs.
                                                    NOTICE OF REMOVAL
 TARGET CORPORATION, A MINNESOTA
 CORPORATION,
 DOES 1-10, AND ABC COMPANIES 1-
 10,
 DEFENDANTS.



      Target Corporation (''Target"), respectfully notifies the Court and the parties that

the above-captioned case now pending in the Montana Eighteenth Judicial District Court,

Cause No. DV-21-1 lC, is removed therefrom to the Court under the provisions of 28

U.S.C. § 1332(a) and 28 U.S.C. § 1441(a).

      In support thereof, Target advises the Court as follows:

      1.     Plaintiff Murtisiah Taylor at all times material herein has been a citizen of

Belgrade, Gallatin County, Montana.

      2.     Defendant Target is a citizen of the state of Minnesota because it is
Case 2:21-cv-00067-BMM Document 1 Filed 09/01/21 Page 2 of 4
Case 2:21-cv-00067-BMM Document 1 Filed 09/01/21 Page 3 of 4
Case 2:21-cv-00067-BMM Document 1 Filed 09/01/21 Page 4 of 4
